11-1591-cv
     Baker v. Goldman Sachs & Co., et al.

 1                        UNITED STATES COURT OF APPEALS

 2                            FOR THE SECOND CIRCUIT

 3                               August Term, 2011

 4   (Argued: August 23, 2011                      Decided: February 15, 2012)

 5                             Docket No. 11-1591-cv

 6   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 7   JANET BAKER and JAMES BAKER,
 8
 9               Plaintiffs-Appellants,
10                v.

11   GOLDMAN SACHS & CO., GOLDMAN SACHS GROUP, INC.,
12   and GOLDMAN SACHS & CO., LLC,
13
14               Defendants-Appellees,

15   JESSE EISINGER,
16
17               Non-Party Movant-Appellee.

18   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

19   B e f o r e:      WINTER, MINER, and HALL, Circuit Judges.

20         Appeal from an order entered by the United States District
21   Court for the Southern District of New York (Barbara Jones,

22   Judge), granting a motion to quash a subpoena pursuant to New

23   York’s journalists’ “Shield Law.”          We affirm.

24                                 ALAN K. COTLER (Joan A. Yue, Andrew J.
25                                 Soven, Reed Smith LLP, Philadelphia,
26                                 Pennsylvania; Casey D. Laffey, Reed
27                                 Smith LLP, New York, New York, on the
28                                 brief), Reed Smith LLP, Philadelphia,
29                                 Pennsylvania, for Plaintiffs-Appellants.
30

                                            1
 1                               PAUL VIZCARRONDO, JR. (Tracy O.
 2                               Appleton, Wachtell, Lipton, Rosen &
 3                               Katz, New York, New York; John D.
 4                               Donovan, Jr., Ropes & Gray LLP, Boston,
 5                               Massachusetts, on the brief), Wachtell,
 6                               Lipton, Rosen & Katz, New York, New
 7                               York, for Defendants-Appellees.
 8
 9                               GAYLE C. SPROUL (Amanda M. Leith, on the
10                               brief), Levine Sullivan Koch & Schulz
11                               L.L.P., New York, New York, for Non-
12                               Party Movant-Appellee.
13

14   WINTER, Circuit Judge:

15        James and Janet Baker appeal from Judge Jones’s quashing of

16   a subpoena directed to Jesse Eisinger, a former Wall Street

17   Journal (“WSJ”) reporter.     Her decision was based on New York’s

18   journalists’ Shield Law, New York Civil Rights Law § 79-h.     We

19   affirm.

20        New York's Shield Law provides journalists an absolute

21   privilege from testifying with regard to news obtained under a

22   promise of confidentiality but only a qualified privilege with

23   regard to news that is both unpublished and not obtained under a

24   promise of confidentiality.    N.Y. Civ. Rights Law § 79-h(b)-(c)
25   (McKinney 2011).   It is the qualified privilege that is at issue

26   on this appeal.

27        Under this privilege, reporters “who, for gain or

28   livelihood, [are] engaged in . . . writing . . . news intended

29   for a newspaper” are protected from coerced disclosure of “any

30   unpublished news obtained or prepared . . . in the course of

31   gathering or obtaining news . . . , or the source of any such

                                        2
 1   news, where such news was not obtained or received in

 2   confidence.”   N.Y. Civ. Rights Law §§ 79-h(a)(6), (c);
 3   Guice-Mills v. Forbes, 819 N.Y.S.2d 432, 434 (N.Y. Sup. Ct. 2006)
 4   (“[The] Shield Law[] protects professional journalists from

 5   contempt citations when they refuse to disclose information

 6   obtained by them during the course of their reporting.”).   The

 7   qualified privilege applies only to unpublished information.

 8        A party seeking unpublished “news” may overcome the

 9   qualified privilege by making “a clear and specific showing that

10   the news:    (i) is highly material and relevant; (ii) is critical

11   or necessary to the maintenance of a party's claim, defense or

12   proof of an issue material thereto; and (iii) is not obtainable

13   from any alternative source.”   N.Y. Civ. Rights Law § 79-h(c).

14   To determine that unpublished news is either “critical or

15   necessary within the meaning of § 79-h, there must be a finding

16   that the claim for which the information is to be used virtually

17   rises or falls with the admission or exclusion of the proffered
18   evidence.”   In re Application to Quash Subpoena to Nat’l Broad.

19   Co., 79 F.3d 346, 351 (2d Cir. 1996) (internal quotation marks

20   omitted) (also stating that the critical or necessary clause must

21   mean something more than “useful”).   “The test is not merely that

22   the material be helpful or probative, but whether or not . . .

23   the action may be presented without it.”   In re Am. Broad. Cos.,

24   735 N.Y.S.2d 919, 922 (N.Y. Sup. Ct. 2001) (internal quotation

25   marks omitted).

                                       3
 1        The underlying action in this matter was brought by the

 2   Bakers against Goldman Sachs & Co., et al., and is currently

 3   ongoing in the District of Massachusetts.     The Bakers’ claims

 4   arose out of Goldman’s service as the Bakers’ financial advisor

 5   in a June 2000 sale of their company, Dragon Systems (“Dragon”)

 6   to Lernout & Hauspie (“L&H”) in exchange for L&H stock that soon

 7   became worthless.   The Bakers’ various legal theories assert that

 8   Goldman breached a duty to discover an accounting fraud at L&H.

 9   In particular, they claim that Goldman failed to exercise proper

10   diligence in investigating and analyzing both L&H’s customer

11   relationships and a significant spike in L&H’s revenue from Asian

12   customers before its acquisition of Dragon.

13        The Bakers seek to depose Eisinger regarding two articles

14   published in the WSJ.   The first article, which he authored

15   alone, was published on February 16, 2000 -- just before the

16   L&H/Dragon deal was announced in March -- and principally quoted

17   a Lehman Brothers analyst who raised concerns about L&H’s
18   earnings and stock valuation.

19        The second article, published in August 2000, was written by

20   Eisinger and several co-authors and concerned L&H’s Asian

21   earnings.   It stated that L&H’s CEO had “volunteered the names of

22   about a dozen Korean customers” in May “while being questioned

23   about Asian sales by a reporter,” and “[s]ubsequently, the

24   company disclosed more names” to the WSJ.   App. 58.    It also

25   reported that the WSJ contacted and received responses from 13 of

                                      4
 1   the approximately 30 customers supplied by L&H and found that

 2   “some companies that L&H [had] identified as Korean customers

 3   [said] they [did] no business at all with L&H.    Others [said]

 4   their purchases [had] been smaller than L&H says.”     Although the

 5   article identified many of the companies that responded and

 6   described the responses, it did not provide specifics concerning

 7   the WSJ    investigation, including details on who at the WSJ

 8   contacted the Korean customers and when or how that contact was

 9   made.    The Bakers now wish to take a videotaped deposition of

10   Eisinger to be used at trial.

11           During oral arguments in the district court over Eisenger’s

12   motion to quash the subpoena, the court inquired about the

13   Bakers’ intended interrogation of Eisinger.    Appellants’ counsel

14   stated: “Well, we're going to ask him to confirm what he says was

15   done in the articles which is, among other things, that he

16   received from L&H directly a list of customers which they

17   voluntarily provided to him and that he and his colleagues then

18   proceeded to call those customers and they subsequently published

19   their findings about what those customers told them in the

20   [WSJ].”    Counsel further stated that there “may be a few

21   additional questions related to the articles” that were published

22   before August 8, 2000.    He then argued that “Mr. Eisinger's

23   experience and what . . . he published proves or helps prove”

24   that it was simply not the case that a “forensic accounting firm

25   with international expertise,” which Goldman had recommended the

                                        5
 1   Bakers hire, was necessary to discover the L&H fraud, but that

 2   Goldman should have discovered the fraud itself.   He stated, “The

 3   fact that I need to establish is that [Eisinger] did pick up the

 4   phone and that he was told by L&H you can contact these 20 or 30

 5   customers and that he and his colleagues proceeded to do it and

 6   they proceeded to publish their findings in the newspaper.     So I

 7   would establish the truth of those statements.”

 8        In response, counsel for Goldman argued that if the Bakers

 9   were permitted to go into “what Mr. Eisinger did,” then Goldman

10   would need to address on cross-examination how the circumstances

11   surrounding the acquisition of Dragon differed from those facing

12   the WSJ at the time the story was written several months later.

13   He noted that those differences included what type of information

14   was available to the public at those times and the fact that

15   Goldman was bound by a confidentiality agreement in place at the

16   time of the acquisition that prohibited them from contacting L&H

17   customers.

18        The court granted Eisinger's motion to quash, holding that:

19   (i) Eisinger, as a journalist, could claim the Shield Law’s

20   protection; (ii) the information sought was covered by the Shield

21   Law; and (iii) the Bakers had failed to overcome the privilege by

22   establishing through “clear and convincing evidence” that the

23   testimony “would be critical and relevant” to the maintenance of

24   their claim.   It noted the testimony “invariably require[d]

25   disclosure of the unpublished details of the newsgathering

26   process.”

                                      6
 1        The court found that the scope of questions could not be

 2   confined to published information, because even the most basic

 3   questions -- such as who made the calls and interviewed the

 4   Korean companies -- were unpublished details of the newsgathering

 5   process.   Further, to show that a forensic accounting firm was

 6   not required to unearth the information obtained by Eisinger, the

 7   Bakers “inevitably would have to ask questions regarding

 8   Eisinger's techniques for conducting his investigation, the

 9   backgrounds of Eisinger's co-authors and the [WSJ’s] editorial

10   staff, and whether he consulted with any experts or other sources

11   in the course of the investigation” -- all inquiries into the

12   newsgathering process protected by the Shield Law.   Furthermore,

13   to mount an effective defense, Goldman would need to cross-

14   examine Eisinger broadly about the WSJ investigation.

15        The district court also held that Eisinger’s testimony was

16   not critical or necessary to maintain the Bakers' claims.   It

17   stated that it “is even doubtful Mr. Eisinger’s testimony would

18   be relevant to Plaintiffs’ claims.”   The first WSJ article,

19   although published before the merger, reported only on an

20   earnings conference and a followup research note written by a

21   Lehman Brothers analyst, without any apparent original

22   investigation by the WSJ.   The second article, in which the WSJ

23   investigated L&H’s customers, was not published until two months

24   after Dragon’s merger with L&H, during which time L&H’s financial

25   picture and the ease of contacting customers could have changed.


                                      7
 1        For all these reasons, the court quashed the subpoena.    This

 2   appeal followed.

 3        An order granting a motion to quash a subpoena is considered

 4   final and appealable when such an order denies discovery from a

 5   non-party in a suit pending in another jurisdiction.    Cf. Corp.

 6   of Lloyd’s v. Lloyd’s U.S., 831 F.2d 33, 34 (2d Cir. 1987)

 7   (citing Republic Gear Co. v. Borg-Warner Corp., 381 F.2d 551, 554

 8   (2d Cir. 1967)).   This court reviews “[a] district court’s ruling

 9   on a motion to quash a subpoena . . . for abuse of discretion.”
10   Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010).
11        The above description of the oral argument and the findings

12   of the district court render it virtually self-evident that the

13   Shield Law would protect Eisinger from compelled testimony.

14   Perhaps in recognition of these obstacles, appellants’ counsel

15   took a new tack during oral argument in this appeal, announcing

16   that the only question he intended to ask –- apart from the usual

17   pedigree inquiries –- was whether the published information,

18   which is not subject to the qualified privilege, was “accurately
19   reported.”   In answer to an inquiry from the bench about such a

20   question “open[ing] the door to [defendants] asking all sorts of

21   questions,” counsel responded “because someone else wants to

22   cross-examine in a way that may implicate the shield law, that

23   does not prohibit us from asking legitimate questions that do not

24   implicate the shield law.”   We reject this argument.

25


                                      8
 1        First, the question counsel proposes to ask cannot be

 2   divorced from unpublished material relating to the article.      The

 3   question seeks an opinion from one of the authors as to the

 4   accuracy of a particular news article.      This opinion’s relevance

 5   to the underlying litigation lies entirely within inferences

 6   appellants hope will be drawn by the trier of fact with regard to

 7   the ability, efficiency, and diligence of the WSJ reportorial

 8   personnel; their newsgathering methods generally and as applied

 9   in preparing the article; and the witness’s personal knowledge

10   and assessment of these matters.       The question’s purpose is to

11   provide a basis for inferences as to these matters.

12        Indeed, the opinion sought would not be admissible under

13   Federal Rule of Evidence 701 without foundation evidence showing

14   that the opinion was “rationally based” on Eisinger’s perception

15   and “helpful to . . . determining a fact in issue,” which would

16   require testimony squarely within the shielded area.      Even if

17   some component of the opinion was deemed to involve “technical”

18   or “specialized” knowledge regarding journalism –- i.e., an

19   expert opinion -- Federal Rule of Evidence 702's requirement of a

20   showing that such knowledge was “reliably applied . . . to the

21   facts of the case” would enter the protected area.

22        Second, even if the limited question proposed were assumed

23   for purposes of argument to avoid the privileged area, we

24   disagree with appellants’ argument that the nature of the cross-

25   examination that would inevitably follow is not before us at this


                                        9
 1   time.    Once any direct examination is concluded, cross-

 2   examination within the scope of the direct follows.    Fed. R.

 3   Evid. 611.    It is beyond cavil that such cross-examination would

 4   have to dwell on the inferences that the question is intended to

 5   support and thus would enter the area of the privilege.

 6           Subpoenas seek attendance and testimony at a deposition or

 7   trial to be questioned about matters relevant to the underlying

 8   litigation.    The compulsion applies to both testimony on direct

 9   and cross-examination on that subject matter.    See App. at 50

10   (subpoena of Jesse Eisinger); Fed. R. Evid. 611.    The would-be

11   cross-examiner is not required to seek a second subpoena to ask

12   questions within the scope of the direct.    See App. at 50; Fed.

13   R. Evid. 611.    This is so even when the witness asserts a

14   privilege.    Cf. In re von Bulow, 828 F.2d 94, 102 (2d Cir. 1987).

15           Indeed, in a criminal case, we have recently held with

16   regard to a journalist’s privilege that once the prosecution has

17   overcome the claim of privilege and conducted its desired direct

18   examination, the Confrontation Clause requires that the usual
19   cross-examination as to credibility and matters within the scope
20   of the direct examination be allowed.    United States v. Treacy,
21   639 F.3d 32, 44–45 (2d Cir. 2011).     We see no great impediment to

22   extending that approach to civil cases.    The law of evidence

23   embodies a rule of completeness requiring generally that

24   adversaries be allowed to prevent omissions that render matters

25   in evidence misleading.    With regard to writings, one cannot


                                       10
 1   introduce only the favorable portion of a document without the

 2   adversary successfully demanding production of the entire

 3   writing.   Kenneth S. Broun et al., McCormick on Evidence § 93

 4   (6th ed. 2007); Fed. R. Evid. 106.   The same applies to testimony

 5   as to only part of a privileged communication:   the remainder

 6   must also be produced.   In re von Bulow, 828 F.2d at 102;

 7   McCormick on Evidence § 93.   With regard to testimony generally,

 8   the adversary has the right to cross-examine within the scope of

 9   the direct examination, Fed. R. Evid. 611, and as to issues
10   relating to credibility.   See, e.g., Fed. R. Evid. 607, 608(b).
11   To be sure, some close questions may arise in future proceedings

12   in which the need for cross-examination into materials privileged

13   under the Shield Law would be doubtful.   That is not a problem in

14   this matter, however, because the need for cross-examination

15   within the area of the privilege is absolutely clear.

16        Third, under the New York statute, the application of the

17   privilege turns on the subject matter of the inquiry and does

18   not distinguish between direct and cross-examination.   The
19   burden of overcoming the privilege, once asserted, is on the

20   party seeking direct testimony, but that procedure does not

21   divorce direct and cross-examination.   Rather it is simply a

22   burden of going forward that is pragmatically necessary -- the

23   adversary usually has no interest in overcoming the privilege

24   -- and universally employed with regard to assertions of
25   privilege.   See, e.g., New York Times Co. v. Gonzales, 459 F.3d


                                    11
 1   160, 169–71 (2d Cir. 2006); Am. Sav. Bank, FSB v. UBS

 2   Painewebber, Inc., No. M8-85, 2002 WL 31833223, at *3 (S.D.N.Y.

 3   Dec. 16, 2002), aff’d sub nom. In re Fitch, 330 F.3d 104 (2d

 4   Cir. 2003) (per curiam).

 5        Appellants’ position, if adopted, would undermine the

 6   privilege created by New York’s statutory shield law.   If the

 7   proposed question was allowed to be asked and answered on the

 8   ground that it sought information outside the protected area, the

 9   cross-examiner could then easily overcome the privilege by

10   showing a critical need to establish Goldman’s defense to the

11   inferences to be drawn from the answer.   The result would turn

12   the statute on its head by allowing an evasion of the privilege

13   through a question deliberately framed to be (supposedly) outside

14   the scope of the privilege to have the effect of compelling

15   testimony on cross-examination within the privilege.    We decline

16   to follow a route leading to this result.

17        We therefore affirm.




                                    12